     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

THE DREAM DEFENDERS; THE
BLACK COLLECTIVE, INC.;
CHAINLESS CHANGE, INC.;
BLACK LIVES MATTER
ALLIANCE BROWARD; FLORIDA
STATE CONFERENCE OF THE
NAACP; and NORTHSIDE
COALITION OF JACKSONVILLE,
INC.,

            Plaintiffs,

v.                                       Case No. 4:21-cv-00191-MW-MAF

RON DESANTIS, in his official
capacity as Governor of Florida;
ASHLEY MOODY, in her official
capacity as Attorney General of
Florida; and WALT MCNEIL, in his
official capacity as Sheriff of Leon
County, Florida; MIKE WILLIAMS,
in his official capacity as Sheriff of
Duval County, Florida; and
GREGORY TONY, in his official
capacity as Sheriff of Broward
County, Florida,

            Defendants.
______________________________________/

            GOVERNOR DESANTIS’ MOTION TO DISMISS
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 2 of 17




      Defendant Ron DeSantis, in his official capacity as Governor of Florida,

and pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), files

this Motion to Dismiss Plaintiffs’ Complaint for lack of subject matter

jurisdiction, lack of standing, and failure to state a claim upon which relief can

be granted. Attached is a memorandum of law explaining why this Court

should dismiss the Complaint.


Dated: June 14, 2021                 Respectfully submitted,

                                     RON DESANTIS
                                     GOVERNOR

                                     /s/ Nicholas J.P. Meros
                                     JAMES W. UTHMEIER (FBN 113156)
                                     General Counsel
                                     NICHOLAS J.P. MEROS (FBN 120270)
                                     Deputy General Counsel
                                     EXECUTIVE OFFICE OF THE GOVERNOR
                                     The Capitol, PL-5
                                     400 S. Monroe Street
                                     Tallahassee, FL 32399
                                     Phone: (850) 717-9310
                                     Facsimile: (850) 488-9810
                                     James.Uthmeier@eog.myflorida.com
                                     Nicholas.Meros@eog.myflorida.com
                                     Gov.legal@eog.myflorida.com

                                     Counsel for Governor Ron DeSantis




                                        1
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 3 of 17




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was

served via the Court’s CM/ECF system, which provides notice to all parties, on

this 14th day of June, 2021.

                                    /s/ Nicholas J.P. Meros
                                    NICHOLAS J.P. MEROS
                                    Deputy General Counsel




                                      2
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 4 of 17




             IN THE UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

THE DREAM DEFENDERS; THE
BLACK COLLECTIVE, INC.;
CHAINLESS CHANGE, INC.;
BLACK LIVES MATTER
ALLIANCE BROWARD; FLORIDA
STATE CONFERENCE OF THE
NAACP; and NORTHSIDE
COALITION OF JACKSONVILLE,
INC.,

            Plaintiffs,

v.                                           Case No. 4:21-cv-00191-MW-MAF

RON DESANTIS, in his official
capacity as Governor of Florida;
ASHLEY MOODY, in her official
capacity as Attorney General of
Florida; and WALT MCNEIL, in his
official capacity as Sheriff of Leon
County, Florida; MIKE WILLIAMS,
in his official capacity as Sheriff of
Duval County, Florida; and
GREGORY TONY, in his official
capacity as Sheriff of Broward
County, Florida,

            Defendants.
______________________________________/

             MEMORANDUM OF LAW IN SUPPORT OF
            GOVERNOR DESANTIS’ MOTION TO DISMISS




                                         1
      Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 5 of 17




                                     INTRODUCTION

       Following a year in which demonstrations across the country turned

violent, Florida passed House Bill (CS/HB) 1, also referred to as the Anti-Riot

Law (“Act”), 1to protect against dangerous rioting and looting. Plaintiffs, The

Dream Defenders, The Chainless Change, Inc., Black Lives Matter Alliance

Broward, Florida State Conference of the NAACP, and Northside Coalition of

Jacksonville, Inc., (collectively, “Plaintiffs”), ask this Court to enjoin

enforcement of the Act based on unfounded, misleading, and conclusory

allegations of “Constitutional violations.” But the Act does none of the things

Plaintiffs allege. Americans have a Constitutional right to free speech — they

do not have a right to burn down buildings, destroy property, or inflict bodily

harm on others.

       First, Plaintiffs allege the Legislature passed the Act “to single out and

punish Black organizers and those who lead protests seeking to end police

violence against Black people.” (Doc. 1, ¶ 5). In fact, Plaintiffs claim that it

“silence[s] Black people and their allies who protest racial injustice.” (Doc. 1, ¶

3). 2 The Act’s plain text, however, applies equally to every protest or



1 HB 1 is a public record, which is subject to judicial notice. See, e.g., Smith v. Sec’y of Veterans
Affairs, 808 F. App’x 852, 853 (11th Cir. 2020) (“When ruling on a Rule 12(b)(6) motion to
dismiss, the district court is permitted to take judicial notice of public records without
needing to convert the motion into a motion for summary judgment[.]” (citing Bryant v. Avado
Brands, Inc., 187 F.3d 1271, 1276-78 (11th Cir. 1999)).
2 Docket entries in this proceeding appear as “Doc. __.”


                                                 2
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 6 of 17




demonstration where participants choose to incite or cause violence, damage

property, or intimidate others, regardless of why they are protesting. Indeed,

the Act does not mention the protests themselves, or their motivations, because

under the Act it does not matter who protests, or why, only that they do so

peacefully.

      Second, Plaintiffs argue that the Act is a content-based restriction

favoring the government’s “law and order” message because it prohibits speech

typical of racial injustice protests, such as using “force or the threat of

imminent force” to compel someone to adopt or reject a viewpoint against their

will. (Doc. 1, ¶¶ 138, 149-50, & 152). Plaintiffs are wrong.

      The Act does not prohibit or punish any protected speech, regardless of

its content, and thus does not run afoul of the Constitution. The First

Amendment does not protect one’s use of force or threats to intimidate or

harass. In addition, the Act’s provisions do not support or disfavor any message

or viewpoint. Instead, it simply amends existing criminal offenses to include,

and increases the penalties for, instigating or participating in a riot or other

violent demonstration. But prohibiting unlawful, violent behaviors does not

promote law enforcement, just as failure to prohibit them does not endorse

lawlessness and anarchy. Rather, the Act upholds the rule of law and protects

public safety. And holding that either concept is a viewpoint means that all

criminal statutes are content restrictions. This cannot be.

                                        3
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 7 of 17




      Third, Plaintiffs allege the Act “unconstitutionally targets and burdens

fundamental speech activities” and         thereby “discourage[es] would-be

protesters from participating in a demonstration.” (Doc. 1, ¶¶ 1, 80, & 140).

None of this is true. The Act does not discourage, much less prohibit, any

person from peacefully assembling, demonstrating, or speaking on any issue.

The Act does not even apply to peaceful demonstrations or forms of expression.

Rather, it outlaws people coming together, regardless of their motivation, to

commit violence, damage property, or intimidate others into assuming or

abandoning a viewpoint against their will. Prohibiting violence and

destruction does not restrict Constitutionally-protected expression – only

dangerous, unlawful behavior.

      Fourth, Plaintiffs argue that the Act “permits the arrest, detention, and

prosecution of protestors who are not engaged in criminal conduct, but rather

who simply participate in certain protests.” (Doc. 1, ¶¶ 3 & 12). As such, they

allegedly “fear[ ] that their members risk criminal liability merely for speaking

out and advocating for change.” (Doc. 1, ¶ 2).

      Here, Plaintiffs offer mere conclusions without a scintilla of supporting

evidence. Again, the Act is clear that its provisions only prohibit, and thereby

attach liability to, persons that cause or incite violence, destroy property, or

intimidate others. Its provisions explicitly “do[ ] not prohibit constitutionally

protected activity[,] such as a peaceful protest.” Fla. Stat. § 870.01.

                                       4
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 8 of 17




Accordingly, persons exercising their Constitutional rights without also doing

these illegal things face no criminal or civil liability, regardless of their

viewpoints. Moreover, the Act does not create new crimes. Instead, it codifies

the common law elements for multiple, existing offenses and increases

penalties for defined crimes to deter violent demonstrations and protect

property.

      Fifth, Plaintiffs insist that the Act’s cyberintimidation provision “runs a

substantial risk of punishing mere advocacy . . . [by] criminaliz[ing] political

speech, or speech involving other matters of public concern, that is critical of

law enforcement officials and other public officials.” (Doc. 1, ¶¶ 88, 155, & 159).

Again, Plaintiffs are clearly wrong.

      This provision does not prohibit advocacy or other protected speech. And

it certainly does not apply only to speech critical of law enforcement or other

public officials. Instead, it forbids releasing information intended to harass or

threaten another person. Specifically, it prohibits disseminating personal

information – not simply that of public officials:

      “with the intent to, or with the intent that a third party will
      use the information to: (a) incite violence or commit a crime
      against the person; or (b) [t]hreaten or harass the person, placing
      such person in reasonable fear of bodily harm.”




                                        5
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 9 of 17




Fla. CS/HB 1, § 14 (proposed Fla. Stat. § 836.115(2)) (emphasis added). Doing

so is clearly not mere advocacy or political speech, but harassment and

intimidation. The First Amendment protects neither.

      Finally, Plaintiffs argue the Act “allows those who intentionally injure

or kill protestors to escape civil liability for their conduct,” and thereby “invites

violence against protestors and others engaged in protected speech activity . .

. .” (Doc. 1, ¶¶ 3 & 91). This claim is inflammatory and demonstrably false.

Nothing in the Act allows people to intentionally injure or kill demonstrators,

nor does it provide blanket criminal or civil immunity to anyone. Rather, it

creates an affirmative defense for defendants sued for damages sustained while

the plaintiff incited or participated in a riot. Drivers confronted by an angry

mob need not sit idly by while the rioters obstruct traffic, damage their vehicle,

and threaten their safety, or worse. This provision allows those caught in

violent or life-threatening situations to protect themselves and their property

– not to attack protestors with impunity.

      Nonetheless, despite the Act’s plain language and clear Constitutional

protections, Plaintiffs filed this action alleging it is unconstitutional on its face

because it violates the First and Fourteenth Amendments to the U.S.

Constitution.

      This Court, however, does not have subject matter jurisdiction over the

claims against Governor DeSantis because he is not a proper party. Likewise,

                                         6
     Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 10 of 17




Plaintiffs do not have standing to bring the action. But even if the Court had

jurisdiction, and even accepting their baseless allegations as true, Plaintiffs

still fail to state a claim upon which relief can be granted. Accordingly, this

Court should dismiss the Amended Complaint.

                               LEGAL STANDARDS

      Federal Rule of Civil Procedure 12(b)(1) requires federal courts to

dismiss a complaint if it does not establish “a basis of subject matter

jurisdiction.” Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.

1980). 3 Further, to withstand a motion to dismiss under Rule 12(b)(6), “a

complaint must include ‘enough facts to state a claim to relief that is plausible

on its face.’ ” Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir. 2016)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the Court must accept well-pleaded facts

as true and construe them in the light most favorable to Plaintiffs, “a plaintiff’s

obligation to provide ‘the grounds’ of his ‘entitle[ment] to relief’ requires more

than mere labels or conclusions, and a formulaic recitation of the elements of



3In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit
adopted all decisions of the Fifth Circuit decided before September 31, 1981.

                                            7
      Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 11 of 17




a cause of action will not do . . . .” Twombly, 550 U.S. at 555. Pleadings that

are “no more than conclusions[] are not entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679.

                                  ARGUMENT

       Plaintiffs bring this pre-enforcement challenge to HB 1 against Governor

DeSantis in his official capacity and ask this Court to enjoin him from enforcing

the Act. This Court, however, must dismiss Plaintiffs’ claims because (1)

Governor DeSantis is not a proper party, (2) Plaintiffs do not have standing,

and (3) Plaintiffs’ claims fail to state a claim upon which relief can be granted.

 I.       THIS COURT LACKS SUBJECT MATTER JURISDICTION
          BECAUSE GOVERNOR DESANTIS IS NOT A PROPER
          PARTY.

       Under the Eleventh Amendment, “a state may not be sued in federal

court unless it waives its sovereign immunity or its immunity is abrogated by

an act of Congress under section 5 of the Fourteenth Amendment.” Osterback

v. Scott, 782 F. App’x 856, 858 (11th Cir. 2019) (quoting Grizzle v. Kemp, 634

F.3d 1314, 1319 (11th Cir. 2011)) (internal quotation marks omitted). Neither

has occurred. The State of Florida has not waived its sovereign immunity, see

Gamble v. Fla. Dep’t of Health & Rehab. Servs., 779 F.2d 1509, 1513-20 (11th

Cir. 1986), and Congress has not abrogated state sovereign immunity. See Qill.

V. Mich. Dep’t of State Police, 491 U.S. 58, 68-71 (1989). Plaintiffs fail to allege

otherwise.

                                         8
    Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 12 of 17




      Further, although Ex parte Young, 209 U.S. 123 (1908), provides a

narrow exception to state sovereign immunity for suits “alleging a violation of

the federal constitution against a state official in his official capacity for

injunctive relief on a prospective basis,” Osterback, 782 F. App’x at 858

(quoting Grizzle, 634 F.3d at 1319), Plaintiffs may not simply “challenge a state

law by choosing whichever state official appears most convenient and haling

them into federal court.” Support Working Animals, Inc. v. DeSantis, 457 F.

Supp. 3d 1193, 1208 (N.D. Fla. 2020). Instead, litigants must bring their claims

“against the state official or agency responsible for enforcing the allegedly

unconstitutional scheme.” Osterback, 782 F. App’x at 858-59 (internal

quotation marks omitted) (quoting ACLU v. Fla. Bar, 999 F.2d 1486, 1490

(11th Cir. 1993)); see also Socialist Workers Party v. Leahy, 145 F.3d 1240, 1248

(11th Cir. 1998) (“[W]here the plaintiff seeks a declaration of the

unconstitutionality of a state statute and an injunction against its

enforcement, a state officer, in order to be an appropriate defendant, must, at

a minimum, have some connection with enforcement of the provision at issue.”)

This is because “[w]here the named defendant lacks any responsibility to

enforce the statute at issue, the state is, in fact, the real party in interest, and

the suit remains prohibited by the Eleventh Amendment.” Osterback, 782 F.

App’x at 858-59 (internal quotation marks omitted) (quoting Summit Med.

Assocs., P.C. v. Pryor, 180 F.3d 1326, 1341 (11th Cir. 1999)).

                                         9
    Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 13 of 17




      Accordingly, “[u]nless the state officer has some responsibility to enforce

the statute or provision at issue, the ‘fiction’ of Ex parte Young cannot operate.”

Support Working Animals, 457 F. Supp. 3d at 1208 (internal quotation marks

omitted) (quoting Summit Med. Assocs., 180 F.3d at 1341); see also Curling v.

Sec'y of Georgia, 761 F. App’x 927, 932 n.3 (11th Cir. 2019) (holding that

defendants must directly enforce or administer the challenged state statute for

the Ex parte Young “legal fiction” to apply).

      Governor DeSantis’ status and authority as Governor of Florida do not,

as a matter of law, make him a proper party to this case. Plaintiffs allege that

Governor DeSantis is responsible for enforcing the Act because, pursuant to

Art. IV, § 1(a), he “is the Florida constitutional officer vested with ‘supreme

executive power’ who must ‘take care’ that the laws be faithfully executed.”

(Doc. 1, ¶ 36). They also note generally that Art. IV, §1(d) vests the Governor

with the “power to call out the militia to preserve the public peace, execute the

laws of the state, suppress insurrection, or repel invasion.” (Doc. 1, ¶ 36).

Neither are sufficient.

      The Eleventh Circuit has made clear that the Governor’s general

executive authority to enforce state laws and oversee the executive branch,

standing alone, “is insufficient to make him the proper party whenever a

plaintiff seeks to challenge the constitutionality of a law.” Harris v. Bush, 106

F. Supp. 2d 1272, 1276 (N.D. Fla. 2000) (collecting multiple cases supporting

                                        10
    Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 14 of 17




this principle); see also Women's Emergency Network v. Bush, 323 F.3d 937,

949 (11th Cir. 2003) (“A governor's ‘general executive power’ is not a basis for

jurisdiction in most circumstances.”); Osterback, 782 F. App’x at 859 (“[T]he

Governor's constitutional and statutory authority to enforce the law and

oversee the executive branch do not make him a proper defendant under Ex

Parte Young.”) Similarly, the Governor’s enactment authority, by itself, does

not subject him to this Court’s jurisdiction because “[u]nder the doctrine of

absolute legislative immunity, a governor cannot be sued for signing a bill into

law.” Women's Emergency Network, 323 F.3d at 950 (citing Supreme Ct. of Va.

v. Consumers Union of United States, Inc., 446 U.S. 719, 731–34 (1980)).

Otherwise, the Governor would be a proper defendant in any challenge to a

state statute. Women's Emergency Network, 323 F.3d at 949 (citing Harris, 106

F. Supp. 2d at 1277) (“If a governor's general executive power provided a

sufficient connection to a state law to permit jurisdiction over him, any state

statute could be challenged simply by naming the governor as a defendant.”).

      Because neither the Act’s text nor his general executive authority

“sufficiently connect[s] him with the . . . enforcement” of its provisions to “make

him a proper party,” Ex parte Young, 209 U.S. at 161, Governor DeSantis does

not fall under the Ex parte Young exception and is therefore immune from suit

under the Eleventh Amendment. Accordingly, the claims against him should

be dismissed.

                                        11
       Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 15 of 17




 II.       PLAINTIFFS DO NOT HAVE STANDING

        Governor DeSantis adopts and incorporates Attorney General Moody’s

arguments on Plaintiffs’ standing as set forth in her Motion to Dismiss and

Incorporated Memorandum of Law.

III.       THE COMPLAINT FAILS TO STATE A CLAIM UPON WHICH
           RELIEF CAN BE GRANTED

        Governor DeSantis adopts and incorporates Attorney General Moody’s

arguments on the merits of Plaintiffs’ claims as set forth in her Motion to

Dismiss and Incorporated Memorandum of Law.

                                 CONCLUSION

        For the foregoing reasons, the Court should dismiss the Amended

Complaint because (1) Governor DeSantis is not a proper party, (2) Plaintiffs

do not have standing to bring their claims, and (3) Plaintiffs’ claims fail to state

a claim upon which relief can be granted.




                                        12
    Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 16 of 17




Dated: June 14, 2021                  Respectfully submitted,

                                      RON DESANTIS
                                      GOVERNOR

                                      /s/ Nicholas J.P. Meros
                                      JAMES W. UTHMEIER (FBN 113156)
                                      General Counsel
                                      NICHOLAS J.P. MEROS (FBN 120270)
                                      Deputy General Counsel
                                      EXECUTIVE OFFICE OF THE GOVERNOR
                                      The Capitol, PL-5
                                      400 S. Monroe Street
                                      Tallahassee, FL 32399
                                      Phone: (850) 717-9310
                                      Facsimile: (850) 488-9810
                                      James.Uthmeier@eog.myflorida.com
                                      Nicholas.Meros@eog.myflorida.com
                                      Gov.legal@eog.myflorida.com

                                      Counsel for Governor Ron DeSantis




     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      This document contains 2,509 words, exclusive of the case style,

signature block, and certificate of service.


                                      /s/ Nicholas J.P. Meros
                                      NICHOLAS J.P. MEROS
                                      Deputy General Counsel




                                        13
    Case 4:21-cv-00191-MW-MAF Document 39 Filed 06/14/21 Page 17 of 17




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was

served via the Court’s CM/ECF system, which provides notice to all parties, on

this 14th day of June, 2021.

                                    /s/ Nicholas J.P. Meros
                                    NICHOLAS J.P. MEROS
                                    Deputy General Counsel




                                     14
